DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) dated 12/21/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 02/22/2022 are acknowledged.  
In light of claim amendments and clarifications, the previous Claim Objections, 112(a) and 112(b) rejections have been withdrawn.
Applicants arguments for previous Improper Markush grouping rejection are found not persuasive and accordingly, the rejection is maintained, see the reasons in the Response to Arguments below. 
With regard to 103 rejection, the previous rejection one of the limitations was based on R4, which was -COOH, however, this group has been deleted in the amended claims. Accordingly, a new 103 rejection is made based on previously applied prior art. No new prior art is cited. 
	Response to Arguments
Applicant’s arguments filed on 02/22/2022 have been fully considered but they are not persuasive for the following reasons.   
Applicants’ argue that in In re Harnisch, the Court found that the Markush grouping was proper because the claimed compounds, viewed as a whole, all share a coumarin group and the property of being a dye.  
In case of In re Harnisch, at least there are no variables in the core structure, which is coumarin, and the property of the core structure is dye. However, there is no such core structure in applicants compound of formula (I). At least based on absence of core structure, the rejection is proper. 
Applicants argue that the claimed compounds of the present application share a common structure core (16 membered ring shown in grey/red) as follows:

    PNG
    media_image1.png
    150
    136
    media_image1.png
    Greyscale
, see applicants remarks in page -33-.
The rejection was based on variables X, Y and Z, wherein X and Z is aromatic, alkylene or alkylalkelene; Y is -CH2- or -O-. All groups are patentably distinct and belongs to different class/subclass in the classification. For example, if Y=O, then it is ether group, and if Y= -CH2- it is alkylene group. At least based on this, there is no common core in the claimed generic structure. 
Applicants argue that the compounds of formula (I) share a common property of being inhibitors of proteasome. 
Proper Markush grouping requires all alternatives have a common property or activity, AND a common structure is present, a significant structural element is shared by all of the alternatives. 
Applicants failed to show the above. Even if there is a common core, the shown IC50 values are drastically different. Some show 0% or no activity for i-20S. 
With regard to 103 rejection, the claimed generic compound of formula (I) also includes the recited compound from Venkatraman in the rejection, and applicants’ argument on its utility is irrelevant. In other words, applicants are also claiming the compound which is intermediate for making the compound of formula (I) of Venkatraman, which has -C(=O)-N(H)-CH2R1R2 side chain. 
Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 1-9, 12-14, 16, 17, 21, 34, 36 and 38-41 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the structure for following applicants claimed generic formula, 

    PNG
    media_image2.png
    156
    169
    media_image2.png
    Greyscale
, based on the variable groups, viz., X, Y and Z in the ring structure, the formula (I) does not establish a core structure, and consequently it generates divergent ring compounds, which are expected to be different towards their chemical as well as physical properties. 
The formula (I) comprises different core structures, based on the definition of groups X, Y and Z. For example, in first scenario, if X, Y and Z are one or more -CH2- groups, and in second scenario, if X is benzyl, Y is O and Z is O, then the first scenario is totally different from the second scenario. Similarly, is X and Y are unsaturated groups, then its ring structure is different from that of saturated ring structure or saturated groups in the ring and these are patentably distinct from each other structurally. So,there is no established core structure for the claimed formula (I). 
In view of the above variables, first, the core structure is going to be different, second, the physical and chemical properties of claimed conjugate(s) are going to be different.  Applicants’ may have to establish the core structure for their claimed formula(I). Therefore, this cannot be considered a “recognizable small class of cyclic compounds". 
In the present case, at least (1), which is the species of the Markush group do not share a single structural similarity, applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. 
In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use, absent evidence to the contrary. In fact, shown data in Table 3 in the specification shows huge variability. It is not clear the meaning of IC50 values >100. It can be interpreted as no activity. 
It is suggested that applicant amend the claims to contain only proper Markush groupings to the recited generic formula sharing a single structural similarity, wherein the common use shared by the cyclic compounds is a result of the structural similarity essential to the function of the cyclic compounds. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 8-9, 12-14, 16, 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (WO 2001081325 A2).     
Venkatraman et al teach the following compound:

    PNG
    media_image3.png
    226
    220
    media_image3.png
    Greyscale
[see page 261 in the document]. 
In the above cyclic compound reads applicants compound, other than group X, when in the applicants compound of formula (I), R1 is H, R2/R2’ are H, R3 is H, R4 is –C(O)R9, wherein R9 is -OH; R5 is H, R’/R” are H, Z is benzene ring with the attachment sites at meta positions, and Y is O.
Though the prior art teaches benzene ring for group X, but differ in the point of attachments to its adjacent groups. In the prior art, the attachment sites on the benzene ring are through the para positions, whereas claims require attachment sites at meta positions. So, these are positional isomers. 
However, the MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
In addition to above, it is also well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed cyclic compound with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658